         Case 1:20-cv-01430-GTS Document 10 Filed 12/28/20 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF NEW YORK


                               ORDER DISMISSING APPEAL



       Kailey Southworth -vs.- Codi B. Southworth and Richard B. Applebaum
       CIVIL ACTION NO. 1:20-CV-1430


       Upon the attached Certification of the Clerk of the Bankruptcy Court that the
Appellant(s) has failed to file with that Clerk a designation of the items to be included in the
record on appeal and a statement of the issues to be presented in accordance with Federal Rule of
Bankruptcy Procedure § 8009(a), and failed to pay the prescribed fee in accordance with Federal
Rule of Bankruptcy Procedure § 8003(a)(3)(C), and the time in which to do so having expired
with no extension of time given by the U.S. Bankruptcy Court, it is therefore


   ORDERED that the within appeal shall be DISMISSED without further Order of the Court
UNLESS within THIRTY (30) DAYS of the date of this Order, the Appellant fully complies
with Federal Rules of Bankruptcy Procedure §§ 8003(a)(3)(C) and 8009(a).


Dated: December 28, 2020
